MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018	ME	88	
Docket:	   Pen-17-170	
Argued:	   October	11,	2017	
Decided:	  July	3,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
Majority:	 SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
Dissent:	  JABAR,	J.	
	
	
                                 SHELLY	R.	HIGGINS	
                                         	
                                        v.	
                                         	
                                  TODD	A.	WOOD	
	
	
SAUFLEY,	C.J.	
	
	    [¶1]	 	 In	 this	 appeal,	 and	 a	 separate	 opinion	 issued	 today,	 see	 Dep’t	 of	

Health	 &	 Human	 Servs.	 v.	 Fagone,	 2018	 ME	 89,	 ---	 A.3d	 ---,	 we	 clarify	 the	

circumstances	in	which	a	court	order	that	anticipates	a	change	in	child	support	

upon	 the	 occurrence	 of	 future	 events	 will	 be	 self-effectuating.	 	 In	 the	 matter	

before	us,	we	conclude	that	the	court’s	order	requiring	Todd	A.	Wood	to	pay	a	

specific	 amount	 of	 child	 support	 to	 Shelly	 R.	 Higgins	 did	 not	 contain	 a	

self-effectuating	 provision	 that	 immediately	 reduced	 Wood’s	 child	 support	

payments	upon	his	oldest	child	reaching	age	eighteen.		We	also	conclude	that	

neither	 administrative	 collateral	 estoppel	 nor	 administrative	 equitable	

estoppel	was	properly	raised	and	therefore	those	doctrines	cannot	provide	 a	
2	   	

remedy	to	Wood.		Accordingly,	we	affirm	the	judgment	on	Wood’s	post-divorce	

motions	 in	 which	 the	 District	 Court	 (Bangor,	 Lucy,	 J.)	 ordered	 changes	 in	

Wood’s	 child	 support	 effective	 only	 after	 Wood’s	 service	 of	 the	 post-divorce	

motion	to	modify.			

                                  I.		BACKGROUND	

	        [¶2]		The	following	facts	are	drawn	from	the	procedural	record	and	from	

the	 family	 law	 magistrate’s	 (Chandler,	 M.)	 findings	 of	 fact,	 reached	 upon	 a	

stipulated	documentary	record	and	adopted	by	the	District	Court	(Lucy,	J.).		See	

Dunwoody	 v.	 Dunwoody,	 2017	 ME	 21,	 ¶	 7,	 155	 A.3d	 422.	 	 Higgins	 and	 Wood	

were	 married	 in	 May	 1997	 and	 have	 three	 children	 who	 were	 born	 in	 1991,	

1998,	and	2001.			

	        [¶3]		Higgins	filed	a	complaint	for	divorce	on	March	20,	2007,	and	a	family	

law	magistrate	(Langner,	M.)	entered	a	divorce	judgment	on	June	14,	2007,	that	

provided	for	Higgins	to	have	primary	residence	and	required	Wood	to	pay	child	

support	of	$297.15	per	week	for	the	three	children,	who	were	then	ages	fifteen,	

nine,	and	five.		The	child	support	worksheet	attached	to	the	judgment	provided	

as	follows	with	respect	to	the	overall	weekly	support	obligation	of	the	parents:	

         Basic	weekly	support	for	all	children	up	to	18	years	(or	up	to	19	
         years	if	still	in	high	school)	.	.	.	.	
         	
         a	    Total	number	of	children	3	
    	                                                                                 3	

      	
      b	     Number	of	children	ages	0-11	2	multiplied	by	amount	from	
      table	102	X	2	=	204	
      	
      c	     Number	of	children	ages	12-17	1	multiplied	by	amount	from	
      table	126	
      	
The	 court	 added	 in	 the	 $35	 cost	 of	 health	 insurance	 for	 the	 three	 children	

without	 apportioning	 it	 per	 child.	 	 The	 order	 made	 Wood	 responsible	 for	

ninety-one	percent	of	the	weekly	support	and	credited	him	for	paying	the	cost	

of	 health	 insurance,	 resulting	 in	 the	 $297	 weekly	 support	 amount	 that	 was	

required	by	the	judgment	for	support	of	the	three	children.		The	child	support	

order	stated:	

        The	child	support	obligation	shall	continue	for	each	child	until	that	
        child	reaches	the	age	of	18;	provided,	however,	that	if	the	child	has	
        not	graduated,	withdrawn,	or	been	expelled	from	secondary	school	
        as	defined	in	Title	20-A,	the	child	support	shall	continue	until	the	
        child	graduates	or	reaches	the	age	of	19,	whichever	occurs	first[.]	
        	
	       [¶4]		In	addition,	the	order	stated,	“Any	party	to	this	action	may	ask	the	

court	to	review	the	amount	of	child	support	and	if	appropriate,	to	modify	it	in	

accordance	with	the	state’s	child	support	guidelines.	 	To	start	this	 process,	 a	

party	must	file	with	the	court	a	Motion	to	Modify.”			

	       [¶5]	 	 To	 assure	 that	 Wood	 met	 his	 child	 support	 obligations,	 Higgins	

pursued	support	enforcement	through	the	Department	of	Health	and	Human	

Services	 Division	 of	 Support	 Enforcement	 and	 Recovery,	 which	 withheld	
4	      	

Wood’s	wages	to	provide	Higgins	with	the	ordered	child	support	beginning	in	

the	middle	of	2008.		In	2009,	the	oldest	child	turned	eighteen,	having	already	

graduated	from	high	school.		At	about	that	time,	Wood	asked	the	Department	

to	reduce	his	payments,	though	he	did	not	move	to	modify	the	judgment	in	the	

District	Court.1		The	Department	made	no	adjustment	at	that	time.			

	           [¶6]		Wood	continued	to	pay	child	support	in	the	 amount	ordered	and	

took	 no	 further	 action	 until	 February	 2015	 when	 his	 telephone	 calls	 to	 the	

Department	prompted	the	 Regional	Manager	of	the	 Department’s	Division	of	

Support	Enforcement	and	Recovery	to	send	him	a	notice	that	the	Department	

was	adjusting	the	child	support	obligation	down	to	$182	per	week.		The	$182	

amount	was	apparently	intended	to	reflect	a	flat	reduction	of	the	basic	weekly	

support	by	the	$126	amount	originally	allocated	to	the	oldest	child	in	the	2007	

child	support	worksheet,	with	the	health	insurance	provisions	remaining	the	

same	despite	the	termination	of	support	for	one	child,	and	the	support	amounts	

for	 the	 other	 two	 children	 remaining	 unchanged	 despite	 the	 increases	 that	

should	have	occurred	when	each	of	the	younger	children	reached	age	twelve.		


																																																
   1	 	 The	 Department’s	 case	 notes	 indicate	 that	 Wood	 first	 telephoned	 the	 Department	 about	 his	

oldest	child	reaching	age	eighteen	in	2009,	and	Wood	was	then	informed	that	the	“blanket	order”	
that	was	in	place	did	not	authorize	a	change	in	the	amount	of	child	support.		Wood	called	about	the	
issue	again	in	February	2015.			
     	                                                                                                       5	

At	the	time	of	the	 February	2015	letter,	the	two	younger	children	were	ages	

seventeen	and	thirteen.			

	          [¶7]	 	 Several	 months	 later,	 in	 July	 2015,	 the	 Director	 of	 the	 Division	

informed	Wood	that	the	February	decision	was	in	error	and	that	Wood	needed	

to	file,	in	court,	a	motion	to	modify	the	child	support	order	to	seek	any	reduction	

in	the	ordered	support.			

	          [¶8]		On	July	24,	2015,	Wood	filed	two	motions	in	the	District	Court—a	

motion	to	modify	and	a	motion	for	determination	of	overpayment.		He	argued	

that	he	had	overpaid	by	more	than	$35,000	over	the	course	of	six	years	because,	

after	the	oldest	child	turned	eighteen,	his	child	support	obligation	should	have	

been	reduced	by	$114	per	week.		Although	the	use	of	the	summary	judgment	

process	in	family	law	matters	is	not	authorized,	see	M.R.	Civ.	P.	56(a),2	Wood	

also	moved	for	summary	judgment	on	his	post-judgment	motions,	submitting	a	

statement	 of	 material	 facts	 and	 supporting	 evidence.	 	 In	 the	 motion	 for	

summary	judgment,	he	raised	issues	of	administrative	collateral	estoppel	and	



																																																
    2	
     	 The	 Maine	 Rules	 of	 Civil	 Procedure	 do	 not	 allow	 for	 motions	 for	 summary	 judgment	 on	
post-judgment	motions	in	family	matters.		See	M.R.	Civ.	P.	56(a)	(“A	party	seeking	to	recover	upon	a	
claim,	counterclaim,	or	cross-claim	or	to	obtain	a	declaratory	judgment	may	move	with	or	without	
supporting	 affidavits	 for	 a	 summary	 judgment	 in	 the	 party’s	 favor	 upon	 all	 or	 any	 part	 thereof.”	
(emphasis	added)).		It	was	through	such	an	impermissible	motion	that	Wood	raised	administrative	
collateral	estoppel	and	equitable	estoppel	issues.			
6	      	

equitable	 estoppel.	 	 The	 parties	 filed	 opposing	 and	 reply	 memoranda	 and	

statements	of	material	facts.			

	           [¶9]		On	March	21,	2016,	the	family	law	magistrate	(Chandler,	M.)	held	a	

hearing.3		The	parties	informed	the	magistrate	that	they	had	agreed	to	a	series	

of	 three	 child	 support	 orders	 to	 apply	 from	 the	 filing	 of	 Wood’s	 motion,	 in	

July	2015,	forward.		The	first	of	these	orders	imposed	an	obligation	of	$280.50	

per	 week	 toward	 the	 support	 of	 the	 two	 youngest	 children	 through	 January	

2016	when	the	middle	child	turned	eighteen.		The	order	explicitly	provided	that	

the	support	would	decrease	to	$207.56	upon	the	youngest	child	becoming	the	

only	child	for	whom	support	was	owed,	and	the	final	order	required	Wood	to	

pay	 $187	 per	 week	 beginning	 in	 August	 2016	 based	 on	 the	 Department’s	

revised	child	support	table.		See	17	C.M.R.	10	144	351-15	to	-23	(2016).			

	           [¶10]	 	 The	 magistrate	 then	 accepted	 a	 collection	 of	 stipulated	 exhibits,	

and	the	parties	offered	legal	arguments	regarding	the	amount	of	child	support	

owed	 from	 the	 oldest	 child’s	 eighteenth	 birthday	 in	 2009	 through	 the	

July	31,	2015,	effective	date	of	the	first	agreed-upon	order.		Thus,	the	court	held	


																																																
   3		Despite	his	own	assertion	through	his	motion	for	summary	judgment	that	there	were	no	genuine	

issues	of	material	fact,	Wood	submitted	a	witness	list	after	receiving	a	hearing	notice	and	objected	to	
proceeding	with	a	nonevidentiary	hearing.		Ultimately,	the	magistrate	accepted	stipulated	exhibits	
and	heard	legal	arguments,	as	explained	further	below.			
    	                                                                                  7	

the	 trial	 on	 a	 stipulated	 record,	 and	 the	 parties	 presented	 argument	 on	 the	

applicable	law.		See	Rose	v.	Parsons,	2015	ME	73,	¶	8,	118	A.3d	220.	

	       [¶11]		The	magistrate	entered	the	modified	child	support	orders	to	which	

the	parties	 had	agreed.	 	The	 magistrate	 then	concluded	that	 Wood	could	 not	

recover	 any	 overpayment	 for	 child	 support	 paid	 prior	 to	 his	 service	 of	 the	

motion	 to	 modify	 because	 the	 parties’	 2007	 judgment	 did	 not	 provide	 dollar	

amounts	by	which	the	child	support	order	would	self-adjust	upon	each	child’s	

emancipation	 or	 attainment	 of	 the	 age	 of	 twelve.	 	 The	 court	 ordered	 the	

Department	to	determine	any	amount	of	overpayment	or	underpayment	that	

may	have	arisen	while	the	motion	to	modify	was	under	consideration	by	the	

court.			

	       [¶12]		The	Department	filed	an	unopposed	motion	to	amend	the	findings	

of	 fact	 to	 correct	 minor	 factual	 errors,	 which	 the	 magistrate	 granted.	 	 Wood	

objected	to	the	magistrate’s	order	on	the	grounds	that	the	magistrate	applied	

the	incorrect	law	and	that	only	a	judge—not	a	magistrate—had	the	authority	

to	rule	on	the	motion	for	summary	judgment.		See	M.R.	Civ.	P.	118(a).			

	       [¶13]		The	court	(Lucy,	J.)	reviewed	the	magistrate’s	decision	and	entered	

a	judgment	in	which	it	adopted	the	magistrate’s	order	on	the	modification	of	

child	support,	agreed	with	the	magistrate	that	the	Department	did	not	have	the	
8	      	

authority	to	adjust	the	court-ordered	amount	of	child	support,	and	concluded	

that	summary	judgment	must	be	denied,	in	part	because	a	party	may	not	move	

for	summary	judgment	on	a	post-judgment	motion	in	a	family	matter.		See	id.		

With	respect	to	the	alleged	overpayment,	the	court	explained	that,	because	the	

divorce	 judgment	 did	 not	 include	 explicit	 prospective	 calculations	 of	 child	

support	 based	 on	 the	 children	 reaching	 age	 twelve	 or	 eighteen,	 a	 motion	 to	

modify	the	judgment	was	necessary	for	the	court	to	find	the	proper	amount	of	

child	support	to	be	paid.			

	           [¶14]	 	 Wood	 appealed	 from	 the	 judgment.	 	 See	 14	 M.R.S.	 §	 1901(1)	

(2017);	 19-A	 M.R.S.	 §	 104	 (2017);	 M.R.	 App.	 P.	 2	 (Tower	 2016).4	 	 The	

Department	 filed	 a	 brief	 that	 included	 a	 “supplement”	 consisting	 of	 the	child	

support	 worksheet	 and	 order	 from	 Lund	 v.	 Lund,	 a	 District	 Court	 case	 that	

resulted	in	an	opinion	from	us.		2007	ME	98,	927	A.2d	1185.		Wood	objected	

and	moved	to	strike	the	supplement	because	it	was	not	in	the	record	available	

to	the	trial	court.5		We	ordered	that	the	issue	would	be	considered	along	with	



																																																
     4		The	appeal	was	filed	before	September	1,	2017;	hence,	the	restyled	Maine	Rules	of	Appellate	

Procedure	do	not	apply.		See	M.R.	App.	P.	1	(restyled).		We	cite	to	the	applicable	rules	throughout	this	
opinion,	except	as	indicated.	
   	
   5	 	 Wood	 also	 moved	 to	 strike	 certain	 arguments	 made	 by	 Higgins,	 but	 we	 denied	 that	 part	 of	

Wood’s	motion.			
    	                                                                                  9	

the	 merits	 of	 the	 appeal,	 and	 we	 now	 take	 judicial	 notice	 of	 the	 documents	

submitted	 by	 the	 Department	 and	 address	 the	 merits	 of	 Wood’s	 appeal.	 	 See	

M.R.	Evid.	201(b)(2),	(d);	cf.	In	re	Jonas,	2017	ME	115,	¶	38	n.10,	164	A.3d	120	

(explaining	that	a	court	may	take	judicial	notice	of	the	action	taken	by	a	court	

in	a	final	judgment).			

                                    II.		DISCUSSION	

	       [¶15]	 	 Wood	 argues	 that	 the	 child	 support	 order	 included	 in	 the	 2007	

divorce	 judgment	provided	for	 a	self-effectuating	reduction	in	the	 amount	of	

child	support	when	the	parties’	oldest	child	turned	eighteen	in	2009	and	that	

he	is	therefore	entitled	to	recoup	an	overpayment	of	child	support.		Here,	we	

use	 the	 term	 “self-effectuating”	 to	 describe	 a	 provision	 in	 a	 judgment	 that	

explicitly	articulates	a	change	in	a	support	obligation	on	an	identified	date	or	

upon	the	occurrence	of	a	specific	event,	such	that	the	new,	explicitly	identified	

amount	 takes	 immediate	 effect	 and	 is	 enforceable.	 	 In	 other	 words,	 we	 have	

substituted	 the	 term	 “self-effectuating”	 for	 the	 longer	 description	 used	

previously	 for	 a	 “self-executing	 provision	 that	 automatically	 amends	 a	 court	

order”	upon	the	occurrence	of	a	specific	event	or	the	arrival	of	a	specific	date.		

Bartlett	v.	Anderson,	2005	ME	10,	¶	12,	866	A.2d	829.	
10	       	

	             [¶16]	 	 To	 review	 whether	 the	 judgment	 at	 issue	 here	 was	

self-effectuating	such	that	Wood	was	entitled	to	reduce	his	payments	without	

further	order	of	the	court,	we	(A)	summarize	the	alternative	administrative	and	

court	processes	for	establishing	and	modifying	child	support,	(B)	examine	the	

law	 governing	 self-effectuating	 adjustments	 in	 court-issued	 child	 support	

orders,	 (C)	review	 whether	 the	 District	 Court	 properly	 applied	 the	 law,	 and	

(D)	address	the	application	of	principles	of	collateral	and	equitable	estoppel.	

A.	           Methods	of	Establishing	and	Modifying	Child	Support	Orders	in	Maine	

	             [¶17]	 	 In	 Maine,	 there	 are	 different	 methods	 for	 parents	 to	 obtain	

enforceable	orders	of	child	support.		Most	commonly,	a	parent	will	seek	a	child	

support	order	through	(1)	the	Department	in	an	administrative	proceeding,	see	

19-A	 M.R.S.	 §	 2304	 (2017);	 17	 C.M.R.	 10	 144	 351-36	 to	 -41,	 ch.	 8	 (2016),	 or	

(2)	the	 District	 Court	 in	 an	 action	 for	 divorce	 or	 for	 the	 determination	 of	

parental	 rights	 and	 responsibilities,	 see	 19-A	 M.R.S.	 §§	 901,	 1652,	

1653(2)(D)(3),	1653(8)	(2017).6		We	summarize	the	methods	for	establishing	

and	enforcing	each	of	these	types	of	orders.	

																																																
    6		A	court	order	of	child	support	may	be	entered	in	other	contexts,	as	well,	and	our	holding	today	

applies	 equally	to	 any	 court-ordered	 support.		 See,	 e.g.,	 19-A	M.R.S.	 §	1654	(2017)	 (parents	 living	
apart);	 19-A	 M.R.S.	 §	 4007(9)	 (2017)	 (protection	 from	 abuse);	 22	 M.R.S.	 §	 4038-C(4)	 (2017)	
(permanency	guardianship).	
   	
     	                                                                                              11	

	          1.	         Department-Issued	Child	Support	Orders	

	          [¶18]		The	Department—acting	“on	its	own	behalf	or	on	behalf	of	another	

state	 or	 another	 state’s	 instrumentality,	 an	 individual	 or	 governmental	

applicant	for	services	under	section	2103	[support	enforcement]	or	a	person	

entitled	by	federal	law	to	support	enforcement	services	as	a	former	recipient	of	

public	 assistance”—may	 “establish	 the	 responsible	 parent’s	 current	 parental	

support	 obligation”	 applying	 the	 statutory	 child	 support	 guidelines	 and	 the	

statute	 governing	 deviation	 from	 the	 guidelines.	 	 19-A	 M.R.S.	 §	 2304;	 see	

19-A	M.R.S.	§§	2001-2012	(2017)	(child	support	guidelines);7	17	C.M.R.	10	144	

351-37	to	-39,	ch.	8,	§	9.	

	          [¶19]		A	party	may	seek	administrative	review	of	a	Department	decision	

establishing	 the	 child	 support	 obligation	 within	 thirty	 days	 after	 receiving	

notice	 of	 the	 decision.	 	 19-A	 M.R.S.	 §	 2451	 (2017);	 17	 C.M.R.	 10	 144	 351-49,	

ch.	12,	§	2(B)(2)(a),	(3)(i)	(2017).		If	a	party	seeks	to	challenge	the	final	decision	

entered	 upon	 administrative	 review,	 that	 party	 may	 appeal	 to	 the	 Superior	

Court	for	judicial	review.		19-A	M.R.S.	§	2453	(2017);	M.R.	Civ.	P.	80C.		A	party	



																																																
    7		Some	portions	of	the	guidelines	have	recently	been	amended,	as	discussed	further	in	this	opinion	

below.		See	P.L.	2017,	ch.	30	(effective	Nov.	1,	2017)	(to	be	codified	at	19-A	M.R.S.	§§	1653,	2001,	
2006).	
12	   	

has	a	right	of	appeal	to	the	Law	Court	from	the	Superior	Court	decision	on	the	

Rule	80C	appeal.		See	M.R.	Civ.	P.	80C(m).	

	         [¶20]	 	 If	 there	 is	 a	 substantial	 change	 in	 circumstances	 after	 the	

Department’s	order	becomes	final,	a	responsible	parent	may	seek	amendment	

of	 the	 order	 by	 the	 Department	 through	 an	 administrative	 hearing.	 	 See	

19-A	M.R.S.	§	2304(8);	17	C.M.R.	10	144	351-40,	-50,	ch.	8,	§	15,	ch.	12,	§	2(C).		

All	rights	to	administrative	review	and	appeal	to	the	courts	are	again	available	

upon	 the	 Department’s	 decision.	 	 See	 19-A	 M.R.S.	 §§	 2451,	 2453;	 M.R.	

Civ.	P.	80C;	17	C.M.R.	10	144	351-49,	ch.	12,	§	2(B)(2)(a),	(3)(i).	

	         [¶21]	 	 If	 a	 court	 enters	 a	 child	 support	 order	 after	 the	 Department	

establishes	 a	 child	 support	 order,	 the	 court	 order	 will	 supersede	 the	

Department’s	administrative	decision	ordering	the	payment	of	child	support.		

See	17	C.M.R.	10	144	351-40,	ch.	8,	§§	14,	16.	

	         2.	   Court-Issued	Child	Support	Orders	

	         [¶22]		In	a	court	proceeding,	whether	in	a	divorce	action,	in	an	action	to	

determine	 parental	 rights	 and	 responsibilities,	 or	 in	 any	 other	 family	

proceeding,	 the	 District	 Court	 determines	 the	 amount	 of	 child	 support	 by	

applying	the	child	support	guidelines	and	the	statute	governing	deviation	from	

the	 guidelines.	 	 See	 19-A	 M.R.S.	 §§	 901,	 1652,	 1653(2)(D)(3),	 1653(8),	
    	                                                                                  13	

2001-2012.		A	party	has	the	right	to	appeal	to	us	from	the	child	support	ordered	

in	the	final	judgment.		See	14	M.R.S.	§	1901(1);	19-A	M.R.S.	§	104;	M.R.	App.	P.	2;	

M.R.	App.	P.	2A,	2B	(restyled).			

	       [¶23]		After	a	judgment	ordering	the	payment	of	child	support	becomes	

final	 following	 an	 appeal	 or	 the	 expiration	 of	 the	 appeal	 period,	 a	 party	 may	

seek	to	enforce	the	judgment	either	in	court	or	through	the	Department.		See	

19-A	M.R.S.	§	2103(2)	(2017);	M.R.	Civ.	P.	120;	17	C.M.R.	10	144	351-40,	ch.	8,	

§	16.		A	judgment’s	terms	may	be	enforced	by	the	Department	if	its	terms	are	

unambiguous.		See	19-A	M.R.S.	§	2103(2);	Curtis	v.	Medeiros,	2016	ME	180,	¶	8,	

152	A.3d	605.		If	the	child	support	obligations	in	the	court	order	are	ambiguous	

or	 undefined,	 only	 the	 court	 that	 issued	 the	 judgment	 has	 the	 “inherent	

authority	to	construe	and	clarify	the	decision.”		Id.	

	       [¶24]		Upon	a	substantial	change	in	circumstances,	a	party,	including	the	

Department,	 may	 file	 a	 motion	 in	 the	 District	 Court	 seeking	 to	 modify	 the	

amount	of	child	support,	see	19-A	M.R.S.	§	2009(1),	and	include	“[a]	proposed	

order,	 incorporating	 the	 child	 support	 worksheet.”	 	 See	 19-A	 M.R.S.	

§	2009(4-A)(E).	 	 The	 Department	 has	 no	 authority	 to	 modify	 the	 court’s	

judgment.		See	19-A	M.R.S.	§	2009.	
14	       	

	             [¶25]	 	 When	 the	 parties	 reach	 an	 agreement	 to	 modify	 the	 amount	 of	

child	 support	 that	 has	 been	 established	 by	 a	 court	 order,	 the	 process	 is	

straightforward	and	inexpensive.		No	filing	fee	is	required	if	a	motion	seeks	only	

to	 modify	 child	 support.	 	 See	 Revised	 Court	 Fees	 Schedule	 and	 Document	

Management	 Procedures,	 Me.	 Admin.	 Order	 JB-05-26	 (as	 amended	 by	

A.	12-17),	§	I(A)(2)	(effective	Jan.	1,	2018).8			

	             [¶26]	 	 The	 entry	 of	 a	 modified	 order	 can	 be	 addressed	 promptly	 if	 the	

motion	is	uncontested	and	the	amount	of	child	support	in	the	proposed	order	

is	at	least	as	much	as	the	amount	that	would	be	ordered	through	the	ordinary	

application	of	the	child	support	guidelines.		19-A	M.R.S.	§	2009(5),	(6).		In	such	

circumstances,	if	neither	party	requests	a	hearing	within	thirty	days	after	the	

service	of	the	motion,	“the	court	may	enter	an	order	modifying	support	without	

hearing	using	the	proposed	order.”		Id.	

	             [¶27]		Only	if	the	moving	party	proposes	a	downward	deviation	or	one	of	

the	 parties	 requests	 a	 hearing	 on	 the	 pending	 motion	 will	 the	 parties	 be	

required	to	proceed	with	mediation	and,	if	necessary,	a	hearing.		See	id.		


																																																
    8		The	fee	schedule	has	recently	been	amended,	effective	July	1,	2018,	but	there	is	no	fee	for	filing	

a	 motion	 seeking	 only	 the	 modification	 of	 child	 support.	 	 See	 Revised	 Court	 Fees	 Schedule	 and	
Document	Management	Procedures,	Me.	Admin.	Order	JB-05-26	(as	amended	by	A.	7-18),	§	I(A)(2)	
(effective	July	1,	2018).	
      	                                                                                     15	

	         [¶28]		Again,	a	right	of	appeal	to	us	is	available	after	the	entry	of	a	final	

judgment	on	the	motion	to	modify.		See	14	M.R.S.	§	1901;	19-A	M.R.S.	§	104;	M.R.	

App.	P.	2;	M.R.	App.	P.	2A,	2B	(restyled).		The	final	judgment,	if	unambiguous,	

may	 be	 enforced	 through	 the	 court	 or	 the	 Department.	 	 See	 19-A	 M.R.S.	

§	2103(2);	M.R.	Civ.	P.	120;	17	C.M.R.	10	144	351-40,	ch.	8,	§	16;	see	also	Curtis,	

2016	ME	180,	¶	8,	152	A.3d	605.	

	         [¶29]		Because	the	original	order	entered	in	Higgins	and	Wood’s	divorce		

was	issued	by	a	court,	a	motion	to	modify	was	required	to	be	filed	in	court	to	

change	 the	 amount	 of	 the	 child	 support	 obligation,	 unless	 the	 original	 order	

unambiguously	specified	an	enforceable	adjustment.		The	question,	therefore,	

is	 whether	 the	 divorce	 judgment	 provided	 for	 a	 quantified	 change	 in	 the	

amount	of	child	support	with	sufficient	specificity	that	it	could	be	enforced	and	

effectuated	through	the	Department	without	additional	court	involvement.	

B.	       Self-Effectuating	Reductions	of	Court-Ordered	Child	Support	in	Maine	

	         [¶30]		A	child		support	order	entered	by	a	court	remains	in	effect	as	to	a	

child	until	that	child	reaches	age	eighteen	or	another	specified	event	occurs:	

          Termination	 of	 order.	 	 A	 court	 order	 requiring	 the	 payment	 of	
          child	 support	 remains	 in	 force	 as	 to	 each	 child	 until	 the	 order	 is	
          altered	by	the	court	or	until	that	child:	
          	
          	      A.	 	 Attains	 18	 years	 of	 age.	 	 For	 orders	 issued	 after	
                 January	1,	1990,	 if	 the	 child	 attains	 18	 years	 of	 age	 while	
16	       	

                       attending	 secondary	 school	 as	 defined	 in	 Title	 20-A,	
                       section	1,	 the	 order	 remains	 in	 force	 until	 the	 child	
                       graduates,	withdraws	or	 is	expelled	from	secondary	school	
                       or	attains	19	years	of	age,	whichever	occurs	first;	
     	
     	      B.		Becomes	married;	or		
     	
     	      C.		Becomes	a	member	of	the	armed	services.	
     	
19-A	M.R.S.	§	1653(12)	(2017).		The	statute	in	effect	when	the	parties’	divorce	

judgment	 was	 entered	 authorized,	 but	 did	 not	 require,	 the	 court	 to	 “include	

automatic	adjustments	to	the	amount	of	money	paid	for	the	support	of	a	child	

when	 the	 child	 attains	 12	 or	 18	 years	 of	 age;	 or	 when	 the	 child	 graduates,	

withdraws	or	is	expelled	from	secondary	school,	attains	19	years	of	age	or	is	

otherwise	 emancipated,	 whichever	 occurs	 first.”	 	 19-A	M.R.S.A.	 §	1653(13)	

(Pamph.	2007).9	

	             [¶31]		More	than	two	years	before	Higgins	and	Wood	were	divorced,	we	

considered	whether	the	Department	had	the	authority	to	reduce	court-ordered	

child	 support	 obligations	 upon	 a	 child	 reaching	 the	 age	 of	 eighteen	 or	 the	

																																																
   9	 	 This	 portion	 of	 the	 statute	 was	 repealed,	 effective	 November	 1,	 2017,	 when	 the	 Legislature	

“amend[ed]	 the	 laws	 governing	 child	 support	 guidelines	 to	 conform	 to	 changes	 made	 by	 the	
Department	 of	 Health	 and	 Human	 Services	 by	 rule	 that	 eliminate	 the	 age	 categories	 in	 the	 child	
support	 table.”	 	 L.D.	 364,	 Summary	 (128th	 Legis.	 2017);	 see	 P.L.	 2017,	 ch.	 30,	 §	 1	 (effective	
Nov.	1,	2017)	(repealing	19-A	M.R.S.	 §	1653(13)).		The	 Department’s	 revised	single-tier	table	was	
adopted	with	an	effective	date	of	July	29,	2016.		See	17	C.M.R.	10	144	351-15	to	-23	(2016).		We	do	
not	 opine	 on	 whether	 the	 Department	 acted	 within	 its	 rulemaking	 authority	 to	 eliminate	 the	 age	
categories	in	July	2016	when	the	statutory	guidelines	still	described	age	categories.		See	19-A	M.R.S.	
§§	1653(13),	2001(1),	(11),	2006(1),	(6),	(7),	(8)	(2016).	
     	                                                                                                 17	

occurrence	 of	 another	 triggering	 event.	 	 See	 Bartlett,	 2005	 ME	 10,	 ¶¶	 12-20,	

866	A.2d	829.		The	children	in	Bartlett	were	ages	twelve,	six,	and	one	at	the	time	

of	their	parents’	divorce	in	1995.		Id.	¶¶	2-3.		The	judgment	required	the	father	

to	pay	$111	per	week	toward	the	support	of	the	three	children,	later	increased	

to	$200	per	week	upon	motions	to	modify.		Id.	¶¶	3-4.		After	the	parties’	oldest	

child	 graduated	 from	 high	 school	 in	 June	 2001	 at	 the	 age	 of	 eighteen,	 the	

Department	 unilaterally	 reduced	 the	 weekly	 withholding	 from	 the	 father’s	

salary	 by	 one-third.	 	 Id.	 ¶	 6.	 	 The	 Department	 did	 not,	 however,	 unilaterally	

increase	the	amount	of	support	when	the	middle	child	reached	age	twelve	in	

July	2001.		Id.;	see	generally	19-A	M.R.S.A.	§	2006	(1998)	(providing	for	differing	

support	 obligations	 when	 a	 child	 reaches	 the	 age	 of	 twelve).10	 	 Upon	 the	

mother’s	 March	 2003	 motion	 for	 post-judgment	 relief,	 the	 District	 Court	

determined	 that,	 because	 the	 Department	 had	 no	 authority	 to	 reduce	 the	

amount	of	child	support,	the	father	owed	the	full	 $200	per	week	as	ordered.		

Bartlett,	2005	ME	10,	¶¶	8,	10,	866	A.2d	829.	

	          [¶32]		We	affirmed	the	judgment,	holding	that,	when	a	court	has	entered	

an	 order	 of	 child	 support	 containing	 a	 termination	 provision	 that	 does	 not	


																																																
    10		See	P.L.	2017,	ch.	30	(effective	Nov.	1,	2017)	(to	be	codified	at	19-A	M.R.S.	§§	1653,	2001,	2006)	

(eliminating	age	categories	from	the	guidelines	for	determining	child	support).	
18	   	

specify	 the	 dollar	 amount	 of	 the	 adjustments,	 that	 provision	 is	 not	

self-effectuating,	and	a	motion	to	modify,	filed	by	the	Department	or	one	of	the	

parents,	 is	 required	 so	 that	 a	 court—not	 the	 Department	 or	 a	 party—can	

adjudicate	 the	 proper	 amount	 of	 child	 support.	 	 See	 id.	 ¶¶	12-17	 (citing	

19-A	M.R.S.A.	§	2009	(1998)).		We	also	held	that,	because	child	support	orders	

may	be	modified	retroactively	only	back	to	the	date	of	service	of	the	motion	to	

modify	 on	 the	 opposing	 party,	 the	 court	 could	 not	 relieve	 the	 father	 of	 his	

preexisting	obligations	incurred	before	that	date.		Id.	¶	19	(citing	19-A	M.R.S.A.	

§	2009(2)).	

	         [¶33]		In	reaction	to	Bartlett,	the	Legislature	amended	the	child	support	

statute	 with	 respect	 to	 judgments	 that	 were	 entered	 before	 the	 Bartlett	

decision,	requiring,	

          With	 regard	 to	 any	 initial	 or	 modified	 child	 support	 order	 that	
          affects	 more	 than	 one	 child	 and	 that	 was	 entered	 before	
          January	18,	2005,	unless	that	order	states	the	manner	in	which	the	
          order	 must	 be	 modified	 upon	 the	 events	 listed	 in	 subparagraphs	
          (1)	to	(4),	that	the	order	be	automatically	modified	pursuant	to	this	
          paragraph	to	address	any	of	the	following	events:	
          	
          	      (1)	Any	child	reaches	18	years	of	age	and	has	graduated	from	
                 secondary	school;	
          	
          	      (2)	 Any	 child	 reaches	 19	 years	 of	 age	 without	 having	
                 graduated	from	secondary	school;	
          	
          	      (3)	Any	child	obtains	an	order	of	emancipation;	or	
     	                                                                                                             19	

       	
       	       (4)	Any	child	dies.	
       	
       As	 of	 the	 date	 of	 an	 event	 listed	 in	 subparagraphs	 (1)	 to	 (4),	 the	
       total	child	support	amount	stated	in	the	order	must	be	decreased	
       by	 the	 child	 support	 amount	 assigned	 to	 that	 child	 in	 the	
       worksheets	accompanying	the	child	support	order	or	as	set	forth	
       in	the	order.	
       	
P.L.	 2005,	 ch.	 352,	 §	 5	 (codified	 as	 subsequently	 amended	 at	 19-A	 M.R.S.	

§	2006(8)(G)	(2017)11)	(emphasis	added).	

	          [¶34]	 	 The	 divorce	 judgment	 in	 the	 matter	 before	 us	 was	 entered	 in	

2007—two	 years	 after	 our	 decision	 in	 Bartlett.	 	 Thus,	 by	 its	 plain	 language,	

section	2006(8)(G)	does	not	apply	to	the	matter	on	appeal.12	

	          [¶35]		About	one	month	after	Higgins	and	Wood’s	divorce	judgment	was	

entered	in	2007,	we	decided	another	matter	in	which	a	judgment’s	provisions	

regarding	the	reduction	of	child	support	were	at	issue.		See	Lund,	2007	ME	98,	

927	 A.2d	 1185.	 	 There,	 the	 1999	 divorce	 judgment	 provided	 certain	 specific	


																																																
    11	 	 The	 subsequent	 amendment	 to	 this	 paragraph	 merely	 altered	 the	 ending	 punctuation	 and	

added	the	word	“and”	to	accommodate	a	new	paragraph	H.		See	P.L.	2009,	ch.	290,	§	15	(effective	
Sept.	12,	2009).	
   	
   12	 	 To	 the	 extent	 that	 the	 use	 of	 the	 date	 of	 the	 Bartlett	 decision	 in	 the	 statute	 is	 ambiguous,	

testimony	 regarding	 the	 legislation	 indicates	 that	 the	 statute	 was	 designed	 to	 “eliminate	 the	
extremely	harsh	retroactive	application	of	the	decision	in	Bartlett,”	but	leave	“orders	established	or	
modified	after	Bartlett”	to	be	“calculated	according	to	the	holding	in	that	case.”		An	Act	to	Improve	
Child	Support	Services:	Hearing	on	L.D.	1589	Before	the	J.	Standing	Comm.	on	Judiciary,	122d	Legis.	3	
(2005)	(testimony	of	Stephen	Hussey,	Director	of	Division	of	Support	Enforcement	&	Recovery,	Dep’t	
of	Health	&	Human	Servs.	Bureau	of	Family	Independence).	
20	   	

amounts	 with	 respect	 to	 the	 youngest	 of	 three	 children	 reaching	 the	 age	 of	

twelve:	

       Pursuant	to	the	guidelines	currently	in	effect,	[the	father]	shall	pay	
       to	[the	mother]	the	sum	of	$	175.00	per	week	as	child	support	for	
       the	minor	children,	in	accordance	with	the	Court	guidelines.		When	
       [the	youngest	child]	turns	age	 12	on	May	11,	1999,	 [the	father]’s	
       child	 support	 obligation	 shall	 increase	 to	 $	 187.00	 per	 week	
       pursuant	to	the	Court	guidelines.	
       	
Id.	¶	2	(bold	emphasis	added)	(footnote	omitted).		The	attached	child	support	

worksheets	 provided	 for	 a	 basic	 weekly	 support	 obligation	 of	 $88	 per	 child	

during	 the	 ages	 twelve	 to	 seventeen.	 	 Id.	 ¶	2	 n.1.	 	 The	 order	 also	 included	 a	

provision	 that	 the	 obligation	 would	 continue	 for	 each	 child	 until	 the	 child	

reached	age	eighteen	after	graduation,	graduated	at	age	eighteen,	or	reached	

the	age	of	nineteen	without	graduating,	whichever	occurred	first.		Id.	¶	2.	

	         [¶36]		The	original	judgment	in	Lund	did	not	address	the	increase	in	the	

per-child	amount	of	support	provided	for	in	the	guidelines	if	only	two	children	

were	 subject	 to	 a	 support	 order.	 	 Although	 the	 judgment	 did	 not	 specify	 the	

calculations	that	 would	 apply	upon	the	 termination	of	support	for	the	oldest	

child,	 we	 held	 that	 the	 judgment	 did	 allow	 for	 a	 self-effectuating	 adjustment	

because	it	ordered	changes	in	support	by	a	specific	amount	when	the	youngest	

child	turned	twelve	and	stated	the	conditions	for	the	termination	of	the	support	

obligation	for	each	child.		Id.	¶	21.	
    	                                                                                    21	

	       [¶37]	 	 We	 must	 acknowledge	 the	 confusion	 that	 has	 resulted	 from	 the	

legislative	 language	 and	 from	 the	 Lund	 decision	 regarding	 self-effectuating	

changes	 in	 child	 support	 orders.	 	 In	 Lund,	 we	 did	 not	 discuss	 changes	 in	 the	

application	of	the	guidelines	based	on	the	number	of	children	subject	to	a	child	

support	order,	2007	ME	98,	¶¶	4,	22,	927	A.2d	1185,	despite	our	statement	in	

Bartlett	 that	 “the	 payment	 obligation	 for	 two	 children	 is	 not	 automatically	

two-thirds	 of	 the	 payment	 obligation	 for	 three	 children,”	 2005	 ME	 10,	 ¶	 13,	

866	A.2d	829.	

	       [¶38]		Thus,	we	now	specifically	hold	that	guideline-related	adjustments	

are	 part	 of	 the	 reason	 that	 a	 motion	 to	 modify	 child	 support	 is	 required	 if	 a	

parent	 seeks	 an	 adjustment	 that	 is	 not	 explicitly	 quantified	 in	 the	 existing	

judgment.		A	motion	to	modify	is	also	necessary	if	the	child	support	worksheet	

includes	health	insurance	costs,	extraordinary	medical	expenses,	or	child	care	

expenses	 that	 are	 not	 apportioned	 on	 a	 per-child	 basis.	 	 See	 19-A	 M.R.S	

§	2006(3).		The	new	amount	of	such	costs	or	expenses,	and	any	related	health	

insurance	adjustment,	cannot	be	calculated	without	some	adjudication	of	facts	

by	a	court.	

	       [¶39]		 Because	our	opinion	in	 Lund	and	other	changes	 in	the	law	have	

made	 it	 difficult	 for	 parents	 and	 the	 Department	 to	 determine	 whether	 a	
22	       	

particular	judgment	ordering	child	support	for	multiple	children	provides	for	

self-effectuating	 adjustments	 that	 may	 be	 immediately	 implemented,	 we	

endeavor	to	clarify	the	circumstances	in	which	prospective	amendments	to	the	

amount	 of	 child	 support	 ordered	 by	 a	 court	 are	 self-effectuating.	 	 We	 now	

clarify	 that,	 for	 any	 court	 judgment	 ordering	 the	 payment	 of	 child	 support	

entered	after	Bartlett,	a	change	in	child	support	is	self-effectuating	only	if	the	

judgment	includes	a	specific,	quantifiable	amount	of	support	ordered	to	replace	

the	original	obligation	on	a	specific	date	or	upon	the	occurrence	of	a	specific	

event.		See	Bartlett,	2005	ME	10,	¶¶	12-17,	866	A.2d	829.		If	a	judgment	does	

not	provide	the	necessary	specificity,	neither	a	parent	nor	the	Department	can	

determine	 the	 amount	 of	 support	 upon	 that	 change	 in	 circumstances,	 and	 a	

motion	to	modify	is	required	so	that	the	court	can	take	appropriate	action.		See	

19-A	M.R.S.	§	2009.13	

	             [¶40]		Because,	as	we	have	summarized,	court	orders	entered	in	different	

timeframes	 are	 treated	 differently	 under	 the	 law,	 we	 provide	 the	 following	

clarification.	

																																																
    13		Although	the	filing	of	such	a	motion	may	seem	burdensome,	as	we	indicated	above,	it	is	possible	

for	a	judgment	to	be	entered	promptly	if	no	hearing	is	requested	and	“the	proposed	modified	support	
obligation	is	equal	to	or	greater	than	the	obligation	resulting	from	the	application	of”	the	applicable	
support	guidelines.		19-A	M.R.S.	§	2009(6)	(2017).		In	such	circumstances,	no	hearing	is	required,	and	
the	parties’	modified	order	may	be	entered	swiftly.		See	id.	
    	                                                                                   23	

    1.	 For	 judgments	 containing	 child	 support	 orders	 entered	 before	
        January	18,	2005,	a	reduction	in	support	may	be	self-effectuating	when	
        a	 child	 reaches	 age	 eighteen	 after	 graduating	 from	 secondary	 school,	
        reaches	age	nineteen	without	having	graduated	from	secondary	school,	
        obtains	 an	order	of	emancipation,	or	 dies,	unless	the	order	“states	the	
        manner	 in	 which	 the	 order	 must	 be	 modified	 upon	 [those	 identified]	
        events.”		19-A	M.R.S.	§	2006(8)(G).		How	that	reduction	is	calculated	will	
        depend	on	the	language	in	the	child	support	order.	
	
    2.	 For	 judgments	 entered	 between	 January	 18,	 2005,	 and	 the	 recent	
        elimination	of	the	age-tiered	child	support	table,	a	change	in	the	amount	
        of	 court-ordered	 child	 support	 is	 self-effectuating	 only	 if	 the	 order	
        provides	 for	 specifically	 quantified	 prospective	 amounts	 owed	 upon	
        dates	or	specific	events	explicitly	addressed	in	the	order.		See	Bartlett,	
        2005	 ME	 10,	 ¶¶	12-17,	 866	 A.2d	 829.	 	 The	 actual	 amount	 of	 the	
        anticipated	updated	child	support	obligation	must	be	stated	in	the	order.	
	
    3.	 We	 have	 yet	 to	 opine	 on	 whether	 judgments	 entered	 after	 the	
         elimination	 of	 the	 age-tiered	 system	 can	 be	 self-effectuating	 without	
         specifying	 an	 adjusted	 dollar	 amount.	 	 See	 P.L.	 2017,	 ch.	 30	 (effective	
         Nov.	 1,	 2017)	 (to	 be	 codified	 at	 19-A	M.R.S.	 §§	 1653,	 2001,	 2006);	
         17	C.M.R.	 10	 144	 351-15	 to	 -23.	 	 However,	 given	 that	 guideline	
         adjustments	occur	when	the	number	of	supported	children	changes,	and	
         that	other	components	of	support,	including	health	insurance	and	child	
         care	 costs,	 may	 change,	 an	 order	 will	 not	 be	 self-effectuating	 upon	 the	
         aging-out	of	the	oldest	child	unless	the	new	amounts	are	expressly	stated	
         in	that	order.		See	17	C.M.R.	10	144	351-15	to	-23.			
    	
        [¶41]	 	 To	 assure	 clarity,	 reduce	 costs	 to	 the	 parties,	 and	 avoid	

unnecessary	 additional	 process,	 in	 those	 cases	 where	 changes	 should	 occur	

without	any	return	to	court,	all	who	are	involved—judges,	magistrates,	parties,	

and	 counsel—should	 focus	 on	 developing	 orders	 that	 explicitly	 specify	 the	

adjustments	to	be	effectuated	when	support	obligations	cease	for	each	child.	
24	   	

	         [¶42]		The	judgment	at	issue	here	falls	into	the	second	category	because	

it	was	entered	after	Bartlett	and	before	the	elimination	of	the	age-tiered	system.		

For	 an	 adjustment	 in	 such	 a	 child	 support	 order	 to	 be	 self-effectuating,	 the	

judgment	must	explicitly	identify	the	amount	of	child	support	to	be	paid	when	

each	of	the	youngest	children	has	reached	the	age	of	twelve	and	when	support	

terminates	as	to	each	child.		See	Bartlett,	2005	ME	10,	¶¶	12,	17,	866	A.2d	829.		

Focusing	specifically	on	the	termination	of	child	support	for	the	oldest	child,	

judicial	 decision-making	 is	 necessary	 if	 the	 judgment	 does	 not	 specify	 the	

amount	 thereafter	 owed	 for	 the	 younger	 children.	 	 Cf.	 Teele	 v.	 West-Harper,	

2017	 ME	 196,	 ¶¶	 12-20,	 170	 A.3d	 803	 (holding	 that	 a	 parent	 must	 move	 to	

modify	a	judgment	to	receive	a	credit	for	dependent	benefits	if	the	credit	was	

not	ordered	in	the	original	judgment).	

C.	       Review	of	the	District	Court’s	Application	of	the	Law	

	         [¶43]		In	the	parties’	2007	divorce	judgment,	the	court	ordered	Wood	to	

pay	$297	per	week	for	support	of	the	three	children.		The	judgment	provided	

that	the	child	support	obligation	would	terminate	for	each	child	upon	the	child	

reaching	 age	 eighteen	 or	 another	 triggering	 event,	 but	 it	 did	 not	 state	 the	

amount	of	the	new	support	obligation	upon	the	termination	of	support	for	each	

child	and	did	not	indicate	specific	increases	upon	each	younger	child	reaching	
    	                                                                              25	

age	twelve.		Also,	the	accompanying	child	support	worksheet	did	not	allocate	

the	cost	of	health	insurance	on	a	per-child	basis.			

	       [¶44]		Given	the	language	of	the	court	order	in	effect	on	the	eighteenth	

birthday	of	the	oldest	child,	no	automatic	adjustment	was	possible.		Although	

the	worksheet	accompanying	the	2007	child	support	order	identified	the	basic	

weekly	support	amount	for	the	parties’	oldest	child	as	$126	while	Wood	was	

responsible	for	support	for	three	children	at	younger	 ages,	the	order	did	not	

specify	the	 amount	of	support	owed	upon	the	termination	of	support	for	the	

oldest	child,	an	event	that	occurred	only	after	one	of	the	younger	children	had	

reached	 age	twelve.	 	Absent	such	 specificity,	the	court	could	not	 enforce	 any	

amount	 other	 than	 that	 specified	 in	 the	 2007	 divorce	 judgment.	 	 The	 court	

therefore	properly	limited	Wood	to	the	remedy	of	moving	to	modify	the	child	

support	order	to	determine	how	much	support	was	owed	for	the	two	younger	

children.			

	       [¶45]		Once	Wood	did	move	to	modify	the	amount	of	child	support,	the	

court,	based	on	the	 parties’	agreement,	 ordered	a	 very	modest	change	in	the	

amount	of	support	owed	for	the	period	beginning	when	the	motion	to	modify	

was	served.		The	obligation	for	that	period	was	reduced	from	$297	per	week	to	

$280.50	 per	 week.	 	 The	 court,	 again	 based	 on	 the	 parties’	 agreement,	 also	
26	   	

entered	 modified	 child	 support	 orders	 providing	 for	 exact	 modifications	 on	

specific	future	dates	based	on	the	children’s	changes	in	age	and	a	change	in	the	

child	support	table.		See	19-A	M.R.S.	§	2009(2);	17	C.M.R.	10	144	351-15	to	-23.		

Because	 the	 original	 judgment	 lacked	 this	 degree	 of	 specificity,	 however,	 the	

court	correctly	concluded	that,	in	the	absence	of	a	motion	to	modify,	no	change	

in	the	amount	of	child	support	took	effect	upon	the	oldest	child	reaching	age	

eighteen.	

	         [¶46]		To	consider	fully	Wood’s	argument	that	he	has	overpaid	by	more	

than	$35,000,	we	attempt	to	estimate	the	amount	of	support	that	would	have	

resulted	 from	 an	 application	 of	 the	 guidelines	 if	 Wood	 had	 filed	 a	 motion	 to	

modify	 immediately	 when	 the	 oldest	 child	 reached	 age	 eighteen.	 	 Although	

Wood	contends	that	the	2007	child	support	worksheet	establishes	the	amount	

owed	 for	 each	 child,	 the	 amount	 owed	 per	 child	 increased	 pursuant	 to	 the	

guidelines	if	there	were	only	two	children	subject	to	a	child	support	order,	and	

the	 amount	 owed	 for	 a	 younger	 child	 increased	 when	 the	 child	 reached	 age	

twelve.	 	 See	 Child	 Support	 Guidelines	 and	 Calculation	 Tables	 (effective	

Dec.	1,	2008),	available	at	19-A	M.R.S.A.	 §	2011	(Pamph.	2010);	see	also	Child	

Support	Guidelines	and	Calculation	Tables	(effective	Feb.	8,	2014),	available	at	

19-A	M.R.S.A.	§	2011	(Supp.	2015).	
     	                                                                                                          27	

	          [¶47]		Assuming	that	the	cost	of	health	insurance	for	two	children	was	

identical	to	the	cost	for	coverage	for	all	three	children,	and	assuming	that	each	

party’s	income	remained	the	same,	had	Wood	filed	a	motion	immediately	after	

his	oldest	child’s	eighteenth	birthday,	we	estimate	that	his	total	child	support	

obligation	pursuant	to	the	guidelines	in	2009	would	only	have	been	reduced	by	

approximately	$51	per	week,	not	the	$114	per	week	that	he	asserts	could	be	

subtracted	 from	 the	 original	 obligation.	 	 See	 Child	 Support	 Guidelines	 and	

Calculation	Tables	(effective	Dec.	1,	2008).		Moreover,	the	child	support	table	

was	updated	over	time,	and	based	on	the	table	in	effect	from	2013	when	the	

youngest	 child	 turned	 twelve	 through	 2015	 when	 Wood	 moved	 to	 modify,	

Wood’s	 obligation	 for	 the	 two	 youngest	 children	 would	 have	 exceeded	 the	

originally	ordered	$297	per	week	in	child	support	for	the	three	children.		See	

id.;	 Child	 Support	 Guidelines	 and	 Calculation	 Tables	 (effective	 Feb.	 8,	 2014).		

Therefore,	 even	 if	 Wood	 had	 filed	 a	 motion	 to	 modify	 immediately	 upon	 the	

oldest	child	reaching	age	eighteen,	it	is	unlikely	that	his	child	support	obligation	

would	have	been	reduced	over	the	years	at	issue	by	the	substantial	amount	that	

Wood	claims.14	


																																																
    14	 	 Recognizing	 that	 a	 retrospective	 calculation	 without	 the	 benefit	 of	 the	 parties’	 input	 is	 an	

imperfect	vehicle	for	accuracy,	we	acknowledge	that	these	numbers	are	estimates.	
28	   	

	         [¶48]	 	 Although	 the	 dissent	 posits	 that	our	 holding	 produces	 an	 unfair	

result,	any	interpretation	of	the	law	in	this	area	will	produce	a	result	that	may	

seem	unfair	to	one	party	or	the	other.		Due	to	the	divorce	judgment’s	language	

and	the	identified	ambiguities	in	our	earlier	case	law,	neither	Higgins	nor	Wood	

could	 be	 certain	 about	 the	 amount	 of	 support	 owed	 after	 the	 oldest	 child	

reached	age	eighteen.		Interpreting	the	judgment	as	we	have,	 Wood	has	paid	

somewhat	more	than	he	would	have	pursuant	to	the	child	support	guidelines	

then	in	effect.		See	Child	Support	Guidelines	and	Calculation	 Tables	(effective	

Feb.	 8,	 2014);	 Child	 Support	 Guidelines	 and	 Calculation	 Tables	 (effective	

Dec.	1,	2008).		If	we	were	to	interpret	the	change	in	support	as	Wood	suggests,	

however,	Higgins—the	parent	providing	primary	residence	for	the	children—

would	have	received	significantly	less	than	the	amount	of	child	support	that	she	

was	entitled	to	pursuant	to	those	guidelines.		See	Child	Support	Guidelines	and	

Calculation	 Tables	 (effective	 Feb.	 8,	 2014);	 Child	 Support	 Guidelines	 and	

Calculation	Tables	(effective	Dec.	1,	2008).		It	is	hoped	that	today’s	clarification	

of	 the	 law	 will	 increase	 certainty	 and	 predictability	 for	 families	 and	 the	

Department	and	avoid	this	shifting	sense	of	unfairness	in	the	future.	
      	                                                                             29	

D.	       Administrative	Collateral	Estoppel	and	Equitable	Estoppel	

	         [¶49]	 	 Wood	 raised	 issues	 of	 administrative	 collateral	 estoppel	 and	

equitable	 estoppel	 in	 his	 motion	 for	 summary	 judgment,	 and	 he	 now	 argues	

that	the	court	erred	in	failing	to	grant	him	relief	pursuant	to	those	doctrines.			

	         [¶50]		The	Maine	Rules	of	Civil	Procedure	do	not	allow	for	motions	for	

summary	 judgment	 on	 post-judgment	 motions	 in	 family	 matters.	 	 See	 M.R.	

Civ.	P.	 56(a)	 (“A	 party	 seeking	 to	 recover	 upon	 a	 claim,	 counterclaim,	 or	

cross-claim	 or	 to	 obtain	 a	 declaratory	 judgment	 may	 move	 with	 or	 without	

supporting	affidavits	for	a	summary	judgment	in	the	party’s	favor	upon	all	or	

any	 part	 thereof.”	 (emphasis	 added)).	 	 Thus,	 these	 arguments	 were	 not	

properly	raised	in	the	District	Court,	and	neither	the	magistrate	nor	the	District	

Court	 could	 adjudicate	 the	 issues.	 	 Wood	 did	 not	 seek	 conclusions	 of	 law	

concerning	either	of	these	doctrines	after	the	court	entered	its	judgment	on	the	

post-divorce	motions.		See	M.R.	Civ.	P.	52.	

	         [¶51]		Thus,	although	Wood	has	argued	the	doctrines	of	administrative	

collateral	 estoppel	 and	 equitable	 estoppel	 on	 appeal,	 these	 arguments	 were	

never	properly	presented	to	the	trial	court	for	consideration.		We	cannot,	in	this	

procedural	posture,	provide	any	meaningful	appellate	review.	
30	   	

	         [¶52]		Moreover,	even	if	the	issues	had	been	presented	properly,	Wood	

could	not	prevail.		Although	Wood	contends	that	Higgins	and	the	Department	

may	 not	 relitigate	 the	 determination	 that	 the	 Department	 reached	 in	 its	

February	 2015	 letter,	 administrative	 collateral	 estoppel	 cannot	 preclude	 a	

court	 from	 ruling	 on	 a	 legal	 issue	 presented	 through	 a	 motion	 to	 modify	

court-ordered	 child	 support.	 	 See	 Larrivee	 v.	 Timmons,	 549	 A.2d	 744,	 747-48	

(Me.	 1988);	 Restatement	 (Second)	 of	 Judgments	 §	 83(4)(b)	 (Am.	 Law	 Inst.	

1982)	 (stating	 that	 relitigation	 of	 an	 issue	 decided	 in	 an	 administrative	

proceeding	is	not	precluded	“if	according	preclusive	effect	to	determination	of	

the	issue	would	be	incompatible	with	a	legislative	policy	that	.	.	.	[t]he	tribunal	

in	 which	 the	 issue	 subsequently	 arises	 be	 free	 to	 make	 an	 independent	

determination	 of	 the	 issue	 in	 question”);	 see	 also	 Marbury	 v.	 Madison,	 5	 U.S.	

(1	Cranch)	 137,	 177	 (1803)	 (“It	 is	 emphatically	 the	 province	 and	 duty	 of	 the	

judicial	department	to	say	what	the	law	is.”);	19-A	M.R.S.	§	2009	(authorizing	a	

court—not	the	Department—to	modify	court-ordered	child	support).			

	         [¶53]	 	 As	 to	 equitable	 estoppel,	 there	 is	 no	 indication	 in	 the	 stipulated	

evidence	 that	 Wood	 took	 action	 to	 his	 detriment	 in	 reasonable	 reliance	 on	

either	 Higgins	 or	 the	 Department,	 to	 the	 extent	 that	 the	 Department	 can	 be	
     	                                                                                                      31	

considered	 Higgins’s	 agent.	 	 See	 Dunwoody,	 2017	 ME	 21,	 ¶¶	 13-14,	

155	A.3d	422.15			

                                                   III.		CONCLUSION	

	          [¶54]	 	 Judgments	 in	 family	 matters	 should	 provide	 certainty	 that	 the	

amount	of	court-ordered	child	support	will	remain	in	place	unless	and	until	that	

amount	 is	 either	 (1)	 superseded	 by	 a	 predictable,	 prospectively	 designated	

amount	that	is	explicitly	stated	in	the	child	support	order	itself	or	(2)	modified	

by	the	court	upon	a	proper	motion.		We	have	not	authorized,	and	do	not	here	

authorize,	 self-help	 in	 changing	 the	 amount	 of	 child	 support.	 	 See	 Lund,	

2007	ME	98,	¶	21,	 927	 A.2d	1185;	Bartlett,	2005	 ME	10,	¶	17,	866	 A.2d	 829.		



																																																
    15		On	these	facts,	even	had	Wood	properly	presented	the	facts	and	law	in	support	of	his	equitable	

claim,	he	would	not	have	prevailed,	given	the	general	purpose	of	equity	to	provide	a	remedy	only	
where	the	rigid	application	of	the	law	results	in	an	injustice.		See	Dep’t	of	Health	&	Human	Servs.	v.	
Pelletier,	2009	ME	11,	¶	19,	964	A.2d	630;	see	generally	John	Norton	Pomeroy,	A	Treatise	on	Equity	
Jurisprudence	 §	 67,	 at	 89	 (5th	 ed.	 1941).	 	 After	 Wood’s	 oldest	 child	 reached	 age	 eighteen,	 Wood	
continued	to	pay	the	mother	of	his	three	children	$297	per	week	($15,444	per	year)	for	six	years	
while	she	continued	to	provide	the	primary	residence	for	their	two	younger	children.		Wood	did	not	
move	to	modify	the	court	order	until	2015	despite	the	notice	within	the	judgment	that	a	change	in	
the	judgment	required	the	filing	of	such	a	motion.		He	now	seeks	to	require	Higgins	to	return	at	least	
one-third	of	the	amount	that	he	paid—approximately	$35,000—while	Higgins	continues	to	provide	
the	primary	residence	for	their	youngest	child,	who	will	not	reach	age	eighteen	until	2019.			
   	
   In	sum,	the	amount	Wood	seeks	is	far	in	excess	of	the	reductions	that	the	guidelines	would	likely	
have	 established	 upon	 the	 pertinent	 changes	 in	 the	 children’s	 ages,	 he	 was	 made	 aware	 in	 the	
judgment	 of	 the	 necessity	 to	 file	 a	 motion	 to	 modify	 if	 any	 circumstances	 changed,	 and	 any	
overpayments	went	toward	the	support	of	his	own	children.		A	court	would	not	be	likely	to	provide	
an	equitable	remedy	in	such	circumstances.		Cf.	Pelletier,	2009	ME	11,	¶	19,	964	A.2d	630	(“Equitable	
estoppel	 must	 be	 evaluated	 with	 circumspection	 and	 applied	 judiciously	 in	 the	 context	 of	 child	
support	actions	brought	by	the	Department.”).	
32	   	

Contrary	 to	 the	 concerns	 expressed	 by	 the	 dissent,	 this	 clarification	 and	

certainty	of	process	will	reduce	litigation	and	prevent	the	stress	and	surprise	

that	 happened	 here	 when	 a	 parent,	 after	 paying	 a	 specific	 amount	 of	 child	

support	 for	 six	 years,	 sought	 to	 reclaim	 thousands	 of	 those	 dollars	 from	 his	

children’s	mother.	

	         [¶55]		When	a	judgment	entered	after	January	18,	2005,	does	not	include	

an	explicit	amount	for	the	future	obligation,	a	new	court	order	will	be	necessary	

to	 establish	 the	 amount	 owed	 when	 circumstances	 change.	 	 See	 Bartlett,	

2005	ME	 10,	 ¶¶	 12-17,	 866	 A.2d	 829.	 	 Neither	 a	 parent	 nor	 the	 Division	 of	

Support	 Enforcement	 and	 Recovery	 may	 unilaterally	 reduce	 the	 amount	 of	

court-ordered	support	owed	when	the	judgment	does	not	specify	the	amount	

of	the	reduction.		The	parties,	however,	may	quickly	and	inexpensively	obtain	

an	updated	order	of	child	support	when	they	agree	upon	a	new	amount	that	is	

at	or	above	the	amount	established	by	the	child	support	guidelines.		See	19-A	

M.R.S.	§	2009(5),	(6);	Revised	Court	Fees	Schedule	and	Document	Management	

Procedures,	 Me.	 Admin.	 Order	 JB-05-26	 (as	 amended	 by	 A.	7-18),	 §	 I(A)(2)	

(effective	July	1,	2018).	
      	                                                                                33	

	         [¶56]		The	court	did	not	err	in	concluding	that	Wood	was	not	entitled	to	

recover	a	substantial	portion	of	the	child	support	that	he	paid	to	Higgins	before	

he	served	his	motion	to	modify	on	her.		Accordingly,	we	affirm	the	judgment.	

	         The	entry	is:	

	         	     	      Judgment	affirmed.	

                                	      	     	      	      	

JABAR,	J.,	dissenting.	

          [¶57]		I	respectfully	dissent	because	I	believe	that	the	Court	ignores	the	

plain	 language	 of	 the	 statute	 and	 imposes	 additional	 burdens	 on	 family	 law	

litigants	that	the	Legislature	neither	intended	nor	anticipated.			

A.	       Plain	Meaning	of	the	Statute	and	the	Court	Order		

	         [¶58]	 	 When	 we	 are	 required	 to	 interpret	 text—in	 legislation	 and	 in	

contracts—we	 are	 first	 and	 foremost	 guided	 by	 the	 principle	 that	 the	 plain	

language	of	the	statute	or	document	controls	our	analysis.		See	Griffin	v.	Griffin,	

2014	 ME	 70,	 ¶	 18,	 92	 A.3d	 1144;	 Daniel	 G.	 Lilley	 Law	 Office,	 P.A.	 v.	 Flynn,	

2015	ME	134,	¶	17,	129	A.3d	936.		We	are	similarly	guided	by	this	concept	when	

tasked	with	interpreting	court	orders.		See	Burnell	v.	Burnell,	2012	ME	24,	¶	15,	

40	A.3d	390.		Led	by	this	bedrock	tenet,	the	analysis	in	this	case	must	begin	with	
34	   	

an	 examination	 of	 the	 plain	 language	 of	 19-A	 M.R.S.	 §	1653(12)(A)	 (2017),	

which	states,		

          12.	Termination	of	order.		A	court	order	requiring	the	payment	
          of	child	support	remains	in	force	as	to	each	child	until	the	order	is	
          altered	by	the	court	or	until	that	child:	
          	
          	      A.		Attains	18	years	of	age.	.	.	.	
          	
	         [¶59]		As	written,	the	language	of	section	1653(12)(A)	is	simple,	logical,	

and	clear.		Keeping	in	mind	that	roughly	seventy-five	percent	of	the	litigants	in	

family	 court	 navigate	 the	 system	 without	 an	 attorney,	 2014	 Me.	 Laws	 1654	

(State	of	the	Judiciary	address	of	Chief	Justice	Leigh	I.	Saufley	to	2d	Reg.	Sess.	of	

126th	Legis.),	the	language	in	section	1653(12)(A)	clearly	states	that	when	a	

child	turns	eighteen,	the	order,	as	to	that	child,	is	no	longer	in	force.		Despite	

this	clarity	and	simplicity,	the	Court	now	engrafts	two	new	requirements	upon	

section	1653(12)(A):	(1)	a	self-effectuation	concept	that	is	not	present	in	the	

plain	 language	 of	 the	 statute,	 and	 (2)	 an	 affirmative	 duty	 upon	 litigants	 to	

initiate	 litigation	 that	 the	 statute	 neither	 anticipates	 nor	 requires.	 	 Court’s	

Opinion	¶¶	1,	15,	54-55.	

	         [¶60]		After	today’s	Opinion,	if	an	obligor	has	more	than	one	child,	that	

obligor	can	no	longer	look	to	the	plain	language	of	section	1653(12)(A)	in	order	

to	 know	 what	 happens	 when	 one	 of	 their	 children	 turns	 eighteen.	 	 Section	
   	                                                                                     35	

1653(12)(A)	is	no	longer	sufficient	on	its	own.		The	Court	uses	the	new	term,	

“self-effectuating,”	which	does	not	appear	in	case	law,	in	statute,	or	in	the	court	

order	at	issue	in	this	case.		Court’s	Opinion	¶¶	1,	15.		In	Bartlett	v.	Anderson,	the	

Court	 used	 the	 term	 “undifferentiated”	 to	 refer	 to	 the	 child	 support	 order,	

which	did	not	provide	a	different	amount	when	one	child,	but	not	the	others,	

had	 reached	 the	 age	 of	 eighteen.	 	 2005	 ME	 10,	 ¶	 13,	 866	 A.2d	 829.	 	 In	 other	

words,	undifferentiated	orders	 do	not	distinguish	between	the	amount	owed	

for	 each	 child,	 but,	 rather,	 contain	 only	 one	 figure	 to	 represent	 the	 amount	

owed	for	all	children.		The	Bartlett	Court	said	that	“section	1653(12)	specifies	

no	 formula	 or	 method	 to	 adjust	 payment	 obligations	 when	 one	 child,	 among	

several	covered	by	a	single,	undifferentiated	child	support	payment	obligation,	

reaches	age	eighteen.”		Id.	(emphasis	added).			

       [¶61]	 	 Here,	 the	 Court’s	 use	 of	 the	 term	 “self-effectuating”	 effectively	

amends	section	1653(12)(A)	to	include	a	provision	that	the	Legislature	did	not	

provide	for	in	the	statute.		However,	contrary	to	the	Court’s	conclusion,	an	order	

can	differentiate	the	amount	owed	for	each	child	without	creating	a	formula	for	

calculating	 the	 remaining	 support	 owed	 for	 the	 children	 still	 under	 age	

eighteen.		 By	 interposing	the	concept	of	a	“self-effectuating”	order,	the	Court	

today	 takes	 the	 “undifferentiated”	 language	 from	 Bartlett	 one	 step	 further.		
36	   	

Ultimately,	the	Court	should	not	amend	the	statute	to	include	a	provision	that	

it	acknowledges	the	Legislature	did	not	contemplate	in	the	statute.			

          [¶62]		The	Legislature	did	not	qualify	the	straightforward	plain	language	

of	the	statute	by	adding	that,	if	there	are	other	children,	then	the	order	remains	

in	 effect	 beyond	 the	 oldest	 child’s	 eighteenth	 birthday,	 until	 such	 time	 that	 the	

court	 makes	 adjustments	 to	 the	 order.	 	 Despite	 the	 absence	 of	 this	 or	 similar	

language	in	the	statute,	the	Court	today	amends	the	plain	language	of	section	

1653(12)(A)	to	include	this	new	requirement.		Court’s	Opinion	¶	 40.		Such	 a	

statutory	amendment	should	be	left	to	the	Legislature.			

	         [¶63]		 Turning	to	this	case,	the	child	support	order,	which	mirrors	the	

statute,	is	clear:	“The	child	support	obligation	shall	continue	for	each	child	until	

that	child	reaches	the	age	of	18	.	.	.	.”		The	child	support	worksheet,	which	is	

incorporated	into	the	child	support	order,	distinguishes	between	the	amount	

owed	for	the	oldest	child	and	the	amount	owed	for	the	younger	children.		Based	

on	the	worksheet,	it	is	a	simple	task	to	determine	how	much	child	support	is	

attributed	 to	 the	 eighteen-year-old.	 	 The	 language	 in	 the	 order	 is	 clear	 and	

unambiguous	 and	 should	 therefore	 be	 given	 its	 full	 weight	 and	 effect.	 	 The	

overall	 child	 support	 obligation	 should	 have	 been	 reduced	 by	 the	 amount	
      	                                                                                       37	

specified	in	the	child	support	worksheet	attributed	to	the	oldest	child	when	that	

child	turned	eighteen.			

B.	        Reliance	on	Bartlett		

	          [¶64]		As	the	Court	acknowledges,	subsequent	to	Bartlett,	the	Legislature	

passed	 legislation	 to	 circumvent	 the	 harshness	 of	 the	 holding	 in	 that	 case.		

Court’s	Opinion	¶	33;	P.L.	2005,	ch.	352,	§	5	(codified	as	subsequently	amended	

at	19-A	 M.R.S.	§	2006(8)(G)	 (2017)).16		Because	of	this	legislative	action,	 any	

reliance	on	Bartlett	is	misplaced.	

	          [¶65]	 	 The	 new	 legislation	 placed	 the	 burden	 on	 the	 courts,	 not	 the	

obligor,	and	put	the	obligee,	in	this	case,	the	State,	on	notice	of	the	need	for	an	

order	that	makes	an	automatic	adjustment	when	there	are	children	who	have	

not	yet	attained	the	age	of	eighteen.		See	19-A	M.R.S.	§	2006(8)(G).		When	the	

court	fails	to	include	such	a	“self-effectuating”	provision	in	an	order,	and	the	

obligee	fails	to	secure	such	an	order,	then	the	plain	meaning	of	the	order	and	

the	 statute	 should	 prevail:	 the	 obligor’s	 obligation	 for	 a	 child	 ends	 when	 the	

child	reaches	age	eighteen.			




																																																
    16		As	the	Court	intimates,	the	subsequent	amendment	has	no	relevance	here.	 	Court’s	Opinion	

¶	33	n.11.			
38	   	

          [¶66]	 	 Furthermore,	 Bartlett	 did	 not	 turn	 on	 the	 need	 for	 a	

“self-effectuating”	 order;	 rather,	 it	 turned	 on	 the	 distinction	 between	

differentiated	 and	 undifferentiated	 orders.	 	 See	 Bartlett,	 2005	 ME	 10,	 ¶	 17,	

866	A.2d	 829.	 	 The	 Bartlett	 Court	 concluded	 that	 the	 order	 was	

undifferentiated.	 	 See	 id.	 	 However,	 based	 on	 the	 incorporated	 child	 support	

worksheet	in	Bartlett,	it	is	arguable	that	the	order	there,	like	the	order	here,	

was	 differentiated	 because	 the	 worksheet	 delineated	 the	 different	 amounts	

owed	 for	 the	 children	 based	 upon	 their	 ages.	 	 The	 Bartlett	 opinion	 does	 not	

demonstrate	whether	that	issue—differentiated	versus	undifferentiated—was	

fully	litigated	on	appeal.	

C.	       Conclusion	

          	    [¶67]		With	its	opinion	today,	the	Court	is	not	only	legislating	new	

requirements	for	litigants	involved	in	family	matters,	it	is	increasing	the	volume	

of	 litigation	 and	 making	 the	 process	 exceedingly	 more	 complicated	 for	 the	

many	 self-represented	 litigants	 in	 family	 court.	 	 Given	 the	 plain	 language	 of	

both	section	1653(12)(A)	and	the	order	in	this	case,	when	the	child	attained	the	

age	 of	 eighteen,	 the	 child	 support	 obligation	 for	 that	 child	 should	 have	

terminated	without	the	need	for	the	obligor	to	return	to	court.			

	
    	                                                                         39	

	

	        	        	         	   	   	

Ezra	A.	R.	Willey,	Esq.	(orally),	Willey	Law	Offices,	Bangor,	for	appellant	Todd	
A.	Wood	
	
Wayne	Doane,	Esq.,	Exeter,	for	appellee	Shelly	R.	Higgins	
	
Janet	T.	Mills,	Attorney	General,	Thomas	A.	Knowlton,	Asst.	Atty.	Gen.	(orally),	
and	Debby	Willis,	Asst.	Atty.	Gen.,	Office	of	the	Attorney	General,	Augusta,	for	
appellee	Department	of	Health	and	Human	Services	
	
	
Bangor	District	Court	docket	number	FM-2015-459	
FOR	CLERK	REFERENCE	ONLY